Title: To John Adams from John Quincy Adams, 3 December 1816
From: Adams, John Quincy
To: Adams, John


				54.
					Dear Sir.
					Little Boston 3. December 1816.
				
				Mr Cobbett whose political opinions, as you know have undergone some changes since he was battling it in favour of the British Government in Philadelphia, has become the great champion of Parliamentary reform; and in order to increase the number of his readers among the labouring classes of the People, he has lately had recourse to the expedient of reprinting particular numbers of his weekly political Register in a cheap form; upon open sheets—I enclose you those that have been thus published, in which you will find his view, of the present Situation and Prospects of this Country; and you will know what deductions are to be made, on account of his ardent temper, his violent prejudices, his bitter animosities, his overbearing self-sufficiency, and his gross partialities. The distressed state of the Country, which from different and opposite motives is exaggerated by many of all parties, has revived his popularity, which he had almost entirely lost—As he attacks indiscriminately whigs and Tories, and as most of his predictions relative to the War with France were refuted by the Event, he was quite out of credit, and had lost most of his readers. The Ministerial and opposition papers took no notice of him—But now they are all assailing him again; and he is rising in the popular opinion—But he, and a few of the disciples of his school have in a great degree driven the whig leaders from the hustings of the popular meetings; and thus far he is essentially serving the Cause of the Ministry. The whigs would most gladly take advantage of the present times, but Cobbett has cried them down so that they scarcely dare shew their heads—Cobbett boasts of the Meetings all over the Country; but there have been as yet very few. How it may be when Parliament meet, which is to be on the 28th: of January, I undertake not to say; but I expect the next Session will pass  like the last in making long speeches, very moderate, and very excellent sense-less; and in doing nothing—They will feed as many as they can by subscriptions—let the rest starve; and keep the soldiers to shoot down rioters—They will get along with the revenue—and set all else at nought.Very faithfully your’s
				
					A.
				
					
				
			